DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black.
	Regarding claim 1, Black discloses a device for shaping and clamping a rim extruding strip, comprising: 
	a first pressure plate (Figure 3 Element A) and a second pressure plate (Figure 3 Element B).
	wherein the first pressure plate is driven by power to move (Figure 3 shows Element H which is rotated by power to cause Element C to move the first pressure plate) and synchronously drives the second pressure plate to correspondingly move toward the first pressure plate (Figure 3 shows that Element C moves the first pressure plate and also moves the second pressure plate towards the first pressure plate by Element E).
	
	The following limitations are considered intended use and the device disclosed by Black has all required structure to be capable of performing these functions. Shaping .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Borcea (US4741568).
	Regarding claim 2, Black discloses all elements of the current invention as stated above including the device for shaping and clamping a rim extruding strip as claimed in claim 1, further comprising: 
	a power output shaft (Figure 3 Element C and H) and a first teeth (Figure 3 Element c) is part disposed on the power output shaft, wherein the power output shaft has a first end assembled to the first pressure plate and a second end passing through the second pressure plate (See annotated drawing below); 

	an actuation rod (Figure 3 Element D) having a first end passing through the first pressure plate (See annotated drawing below), a second teeth part (Figure 3 Element d) for correspondingly engaging with the first teeth part disposed on the power output shaft (Figure 3 shows the first teeth part Element c engaging the second teeth part Element d by way of the gear wheels E), and a second end assembled to the second pressure plate (See annotated drawing below); and 
	a gearing wheel (Figure 3 Element E) disposed between the power output shaft and the actuation rod for being correspondingly engaged with the first teeth part and the second teeth part (Gearing wheel Element E is correspondingly engaged to first teeth part Element c and second teeth part Element d), wherein an axis of the gearing wheel is pivotally connected to the base (Figure 3 shows Element E pivotally connected to Element F by Elements f and f’). Black fails to disclose a power source.
	
	Borcea discloses a power source (Figures 1 and 2 Elements 12, 14, 15, 16, and 17. Column 2 Lines 65-68 and Column 3 Lines 1-4). This power source moves shaft 18 between two positions and drives double rack 19 to move and engage with spur gears 24 and 25.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black to incorporate the teachings of Borcea to provide a power source to drive the power output shaft .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Borcea as applied to claim 2 above, and further in view of Redmon (US4968077)
	Regarding claim 3, Black in view of Borcea discloses all elements of the current invention as stated above except wherein each of the first pressure plate and second pressure plate is provided with a pad made of rubber, polyurethane or both.
	Redmon teaches wherein each of the first pressure plate and the second pressure plate is provided with a pad made of rubber, polyurethane or both (Column 2 Lines 65-68 and Column 3 Lines 1-5. Figure 1 Elements 32b and 34b).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black to incorporate the teachings of Redmon to provide rubber grip pads on the first and second pressure plates. Doing so would provide grip pads to prevent abrasive damage to the hardware, and also provides positive grip by adding friction to the system.

	Regarding claim 4, Black as modified teaches all elements of the claimed invention as stated above including wherein the power source is a pressure cylinder (Figures 1 and 2 Elements 12, 14, 15, 16, and 17. Column 2 Lines 65-68 and Column 3 Lines 1-4).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ayer (US0259351) discloses a clamping device have two tooth racks actuated by a gear wheel disposed between. Bertini (US642807) discloses a power gripper for a machine provided with a cylinder and piston for actuating a pair of finger carriers slidably mounted on the housing. Williams (US8905452) discloses a gripper for gripping a work piece. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723